TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00571-CR


Cynthia Jean Dowdy, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WICHITA COUNTY, 78TH JUDICIAL DISTRICT

NO. 35,045-B, HONORABLE ROY T. SPARKMAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal has filed a motion to withdraw, on the
ground that he has accepted employment as an assistant district attorney.  This Court may not grant
the motion because the effect would be to leave the indigent appellant without counsel.  Therefore,
the motion is dismissed.  The district court is ordered to promptly appoint substitute counsel for the
appeal of this cause, whereupon present counsel shall be permitted to withdraw. (1)
It is ordered September 5, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish
1.        Appellant's conviction was affirmed by this Court on August 30, 2002.